NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                              JUL 1 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

CHRISTINA SANCHEZ,                                No. 09-16651

              Plaintiff - Appellant,              D.C. No. 5:07-cv-04174-HRL

  v.
                                                  MEMORANDUM *
SUZETTE Z. TORRES; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                     for the Northern District of California
                  Howard R. Lloyd, Magistrate Judge, Presiding **

                             Submitted June 15, 2011 ***

Before:       CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Christina Sanchez appeals pro se from the district court’s judgment

dismissing her action for lack of subject matter jurisdiction and for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion the district court’s dismissal for failure to serve. Oyama v. Sheehan

(In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by dismissing the action as to

defendants who had not voluntarily appeared because Sanchez failed to provide

proofs of service either within 120 days of filing her complaint or in the period

specified in the district court’s order, or to demonstrate good cause for her failure

to do so. See Fed. R. Civ. P. 4(m) (requiring service within 120 days after the

complaint is filed, or within a time period specified by court order); In re Sheehan,

253 F.3d at 512 (discussing good cause standard); see also Wong v. Regents of

Univ. of Cal., 410 F.3d 1052, 1060 (9th Cir. 2005) (courts have authority to set and

enforce deadlines to foster the efficient resolution of cases).

      Contrary to Sanchez’s contention, the district court did not abuse its

discretion by denying Sanchez’s third request for an extension of time to file a

third amended complaint. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003

(9th Cir. 2002) (setting forth standard of review and explaining that the district

court’s discretion is particularly broad when it has already granted leave to amend).

      Sanchez’s motion for judicial notice is denied.

      AFFIRMED.


                                           2                                    09-16651